DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sandberg et al US 8,468,970.
Regarding claim 1, Sandberg discloses a teat dip applicator valve assembly comprising: a teat dip fluid conduit defining a flow path having a first end and a second end; a first valve (33) at the first end of the flow path and having an open position and a closed position; a second valve (27 or 28) at the second end of the flow path and having an open position and a closed position; and a pressure monitor (30a or 30b) in communication with the flow path to determine fluid pressure in the flow path.
Regarding claim 5, Sandberg further discloses the flow channel is open when the first valve is in the open position and the second valve is in the open position (in that vacuum 11 moves fluid through the flow channel when the valves are open)(Sandberg, column 3: lines 51-55).
Regarding claim 6, Sandberg further discloses the pressure monitor generates a signal corresponding to valve performance (Sandberg, column 4: lines 26-32).
Regarding claim 7, Sandberg further discloses the flow channel receives fluid through the first valve and emits fluid through the second valve (Sandberg, column 7: lines 4-15).
Regarding claim 8, Sandberg further discloses the first valve is an upstream valve (Sandberg, Figure 1).
Regarding claim 9, Sandberg further discloses the second valve is a downstream valve (Sandberg, Figure 1).

Claim(s) 1, 2, 5, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Enickl US 10514316.
Regarding claim 1, Enickl discloses a teat dip applicator valve assembly comprising: a teat dip fluid conduit (441) defining a flow path having a first end and a second end; a first valve (131) at the first end of the flow path and having an open position and a closed position; a second valve (451) at the second end of the flow path and having an open position and a closed position; and a pressure monitor (140) in communication with the flow path to determine fluid pressure in the flow path.
Regarding claim 2, Enickl further discloses the pressure monitor is set to react to a predetermined fluid pressure (Enickl, abstract).
Regarding claim 5, Enickl further discloses the flow channel is open when the first valve is in the open position and the second valve is in the open position (in that the controllable valves are openable and closeable on opposite sides of the flow channel).
Regarding claim 7, Enickl further discloses the flow channel receives fluid through the first valve and emits fluid through the second valve (in that milk flows from teat cup 411 to milk line 450).
Regarding claim 8, Enickl further discloses the first valve is an upstream valve (Enickl, Figure 4).
Regarding claim 9, Enickl further discloses the second valve is a downstream valve (Enickl, Figure 4).
Regarding claim 10, Enickl further discloses a control valve (150) upstream from the first valve, and the control valve has an open position and a closed position.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The pressure monitor of Enrickl receives data but does not generate data corresponding to fluid pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642